The Chancellor :—The objection that the United States Branch Bank is enjoined, although not a party defendant, does not properly come from the party moving to dissolve the injunction allowed in this cause. If the defendant does not violate the injunction, the deposit cannot be withdrawn from the United States Branch Bank, and the injunction as to that bank will be nugatory. Where persons not parties to the bill are injuriously affected by an injunction, if they apply in a proper manner, the court will grant them relief.
If the money was fraudulently obtained from the complainants, as alleged in the bill, the property was not changed by paying it out on the draft, and they may follow it into the hands of any person who has not taken it in the course of business, and allowed an equivalent therefor, without notice of the fraud. The complainants are not creditors at large, but have a specific lien upon the fund in the case stated in the bill.
As to the misjoinder of the complainants, it is a matter of form only, and does not go to the merits of the question upon which the injunction rests. I am not certain that in a clear case of misjoinder of complainants, the defendant *would be entitled to have the injunction dissolved as a matter of course, before demurrer or answer. In this case, the fact that the moneys alleged to have been obtained from the respective complainants by fraud were deposited together, forming an entire fund, on which both have equitable claims, may perhaps be sufficient to authorize tnem to proceed jointly.
The motion to dissolve the injunction is denied, with costs.